Citation Nr: 1827708	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left and right hand disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1980 to October 1980 and on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran testified before a Decision Review Officer at the RO, and in November 2015, he testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  

In June 2016, the Board remanded the Veteran's claims for further development.  At such time, the appeal included a claim for service connection for bilateral hearing loss; however, on remand, service connection for such disorder was granted in a November 2017 rating decision. As such is a full grant of the benefit sought on appeal with regard the claim, it is no longer before the Board.  The remainder of the claims now return for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As relevant, in the June 2016 remand, the Board directed that the Veteran be afforded VA examinations so as to determine the nature and etiology of his claimed left and right hand disorder, right shoulder disorder, and diabetes mellitus.  

As pertinent to his bilateral hand and right shoulder disorders, the Board noted that the Veteran alleged that such were due to his work as a mechanic during service and/or a result of an injury when a transmission fell on him during service.  The Board also observed that, while the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses referable to his bilateral hands and/or right shoulder, his DD Form 214 reflected that his primary specialty was light wheel vehicle mechanic.  Consequently, the Board remanded the claims in order to determine whether the Veteran's bilateral hand and right shoulder disorders were related to his military service.

Thereafter, the Veteran underwent a VA examination in September 2016, at which time degenerative arthritis of the bilateral hand and right shoulder were diagnosed; however, the examiner opined that such disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As relevant to the Veteran's bilateral hand disorder, the examiner noted that the Veteran had increasing degeneration of his arthritic fingers. After a review of the entire file, the examiner noted that there was no evidence that he was seen for an injury to his hands while in the service, and several other examinations in the file also did not show evidence of any hand injury during service.  As such, the examiner found that there was no connecting point, and it was less likely than not that the Veteran's degenerative arthritis in his hands is caused by or related to his time in service.  Pertinent to the Veteran's right shoulder disorder, the examiner noted that, upon a review of the  entire file, there is no mention of the Veteran injuring his right shoulder and he was not seen for his shoulder while in service.  He also noted that X-rays from 1998 were normal, and several examinations found that a right shoulder was unrelated to service for the same reason. 

As the examiner did not address whether the Veteran's arthritis of the bilateral hands and/or right shoulder manifested within the first post-service year, an addendum opinion was obtained in October 2017.  At such time, the examiner opined that, upon a review of the entire record, there is no evidence that he was seen for a right shoulder condition or any hand issue in the year after his service ended.  In this regard, the examiner noted that the Veteran stated that he was seen in 1986 or 1987 for his hands, but no records reflecting such treatment were found.  Further, the examiner stated that it was unlikely that the Veteran was seen for his shoulder or hands before February 1986.

However, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing the etiology of the Veteran's bilateral hand and right shoulder disorders.  In this regard, the examiner offered negative nexus opinions based primarily on the lack of in-service treatment for the claimed disorders.  When a veteran has provided lay testimony of an in-service event, an examiner cannot rely on the absence of corroborating in-service medical records as the basis for a negative nexus opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, the examiner did not address whether the Veteran's claimed disorders are related to his duties as a mechanic or are a result of an undocumented injury he sustained when a transmission fell on his hands and right shoulder.  In this regard, he did not consider an October 1990 VA special orthopedic examination, which, while finding no significant bone or joint abnormality of the shoulder, noted the Veteran's report that his right shoulder was injured in 1981 when a transmission fell on him and included a diagnosis of residual fracture of the right shoulder.  Also, with respect to whether arthritis of the bilateral hands and/or right shoulder manifested within the first post-service year, the inquiry is whether such manifested during such time period, not whether there was treatment for it.  Therefore, an addendum opinion addressing such matters is necessary to decide the claims.

As relevant to the Veteran's claim for service connection for diabetes mellitus, he alleged that he had diabetes during service as evidenced by symptoms in the last few months before discharge in 1984, to include vomiting, dry mouth, and headaches.  He also alleged that his service-connected hypertension made his diabetes worse. 

While the Board acknowledged August 2010 and June 2012 VA opinions indicating that the Veteran's diabetes mellitus was not caused or aggravated by his hypertension, it was noted that updated medical literature appeared to suggest a possible relationship between the disorders.  In this regard, the Board noted that researchers from the National Health Service of England (NHS) found that people with high blood pressure had a 70 percent increased risk of developing diabetes.  See http://www.nhs.uk/news/2015/10October/Pages/high-blood-pressure-does-it-leads-to-diabetes.aspx (last accessed April 23, 2018).  Additionally, the Board also noted that published material of the National Institutes of Health indicate that diabetes and hypertension frequently occur together and there is substantial overlap between diabetes and hypertension in etiology and disease mechanisms.  Diabetes and hypertension share common pathways of pathogenesis, pathways that interact and influence each other and may cause a vicious cycle; both are end results of the metabolic syndrome and develop one after the other in the same individual.  See http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3314178 (last accessed April 23, 2018).  

Consequently, the Board remanded the claims in order to determine whether the Veteran's diabetes mellitus was related to his military service, or is secondary to his service-connected hypertension.  

Thereafter, the Veteran underwent a VA examination in September 2016, at which time diabetes mellitus, type II, was diagnosed; however, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diabetes mellitus was incurred in or caused by the claimed in-service injury, event, or injury.  In this regard, the examiner noted that was no mention of diabetes in the Veteran's service treatment records.  Additionally, the examiner noted that the first mention of diabetes was in 1990, and he separated from service in 1985.  With regard to secondary service connection, while the examiner acknowledged that many diabetics have hypertension, he found no reason to suspect that the Veteran's diabetes was caused by hypertension.  Specifically, the examiner noted that, while hypertension is a precursor to many diseases, the medical literature does not suggest a causal relationship between diabetes and hypertension.

In August 2017, VA obtained an addendum opinion from a different VA examiner because the September 2016 examiner failed to discuss whether the Veteran's in-service symptomatology was indicative of the onset of diabetes.  In the addendum opinion, the examiner noted that the Veteran had an onset of diabetes in 1999.  Therefore, the Veteran's in-service symptomatology of vomiting, dry mouth, and headaches were less likely than not early manifestations of diabetes as such symptoms are nonspecific.  Further, the examiner noted that the Veteran's separation examination in 1985 contained no mention of diabetes or any related issues.  Thus, the examiner found that a nexus could not be made between the Veteran's claimed condition and complaints in service.

Thereafter, in October 2017, VA obtained an addendum opinion from the September 2016 VA examiner to evaluate whether the Veteran's diabetes was aggravated by his service-connected hypertension.  At such time, the examiner determined that he could not establish a baseline level of severity because the Veteran was a poor historian who could not remember when he was originally diagnosed.  Additionally, the examiner reasoned that the Veteran's diabetes mellitus was not at least likely as not aggravated beyond its natural progression by his service-connected hypertension because diabetes is a disease of the pancreas' ability to secrete insulin.  In this regard, while insulin secretion could be affected by diet and exercise, the examiner indicated that hypertension is not known to be an aggravating factor in diabetes.  Further, the examiner noted that diabetic nephrology can affect the blood pressure in certain individuals, but not the other way around.

However, the Board finds that another addendum opinion that takes into account the aforementioned treatise evidence is necessary to decide the claim. In this regard, such suggests that hypertension may increase the risk for diabetes, and that such conditions frequently occur together and, as the Veteran was diagnosed with hypertension in service, the examiner should consider whether, in light of the medical literature, his diabetes had its onset in the same time period, especially in light of his in-service complaints of vomiting, dry mouth, and headaches.  

Accordingly, the case is REMANDED for the following actions:

1. Return the record to the September 2016/October 2017 VA examiner for an addendum opinion addressing the etiology of the Veteran's bilateral hand disorder, right shoulder disorder, and diabetes mellitus.  If the September 2016/October 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, please offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hand disorder and/or right shoulder disorder (both diagnosed as degenerative arthritis) had its onset in, or is otherwise related to any injury or event, during service, to include his work as a mechanic and/or when he sustained an injury when a transmission fell on him?   

In offering such opinion, the examiner should consider an October 1990 VA special orthopedic examination, which, while finding no significant bone or joint abnormality of the shoulder, noted the Veteran's report that his right shoulder was injured in 1981 when a transmission fell on him and included a diagnosis of residual fracture of the right shoulder.

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed diabetes mellitus had its onset in, or is otherwise related to any injury or event, during service?  In offering such opinion, the examiner should consider the medical treatises cited below indicating that hypertension and diabetes frequently occur together, the fact that the Veteran was diagnosed with hypertension in service, and he reported in-service symptomatology of vomiting, dry mouth, and headaches, which he alleges were early manifestations of diabetes.

(C)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that arthritis of the bilateral hands, arthritis of the right shoulder, and/or diabetes mellitus type II manifested within one year of the Veteran's separation from service in February 1985, i.e. by February 1986?  If so, please describe the manifestations.  In offering such opinion, the examiner must consider whether such diseases manifested in the requisite time period, not whether there was treatment for such during the first post-service year.

(D)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes mellitus is caused or aggravated by his service-connected hypertension?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In rendering his or her opinions referable to diabetes, the examiner should consider the medical treatise evidence available at:

* http://www.nhs.uk/news/2015/10October/Pages/high-blood-pressure-does-it-leads-to-diabetes.aspx 
* http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3314178 

In rendering all of the foregoing opinions, the examiner is advised that the sole basis for a negative opinion cannot be the fact that the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to the claimed disorders.

In answering these questions, the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed conditions.  In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and the continuity of his symptomatology he perceives since service.  The rationale for any opinion should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

